Citation Nr: 0930308	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-30 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen, or official service department records have been 
submitted, to reconsider the Veteran's claim of entitlement 
to service connection for a gallbladder disorder, to include 
cholecystitis and cholelithiasis, post cholecystectomy, as 
secondary to a service-connected pelvis and back disorder.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1950 to 
December 1950 and from May 1951 to November 1953.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.


FINDINGS OF FACT

1.  In January 2001, the RO issued a rating decision that 
denied the Veteran's claim for service connection for 
cholecystitis and cholelithiasis, post cholecystectomy, as 
secondary to a service-connected pelvis and back disorder.  
Although notice of this decision was sent to the Veteran in 
February 2001, he did not file a timely notice of 
disagreement.

2.  In September 2005, the Veteran submitted service 
treatment records dated in May 1953 through August 1953.  
These records existed at the time of the RO's January 2001 
rating decision, but were not obtained and the RO's inability 
to obtain these records at an earlier time was not due to the 
Veteran's failure to provide the RO with sufficient 
information.  

3.  The medical evidence of record, to include the Veteran's 
service treatment records dated in May 1953 through August 
1953, does not show that a gallbladder disorder, to include 
cholecystitis and cholelithiasis, post cholecystectomy is due 
to a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for reconsidering the Veteran's claim of 
entitlement to service connection for a gallbladder disorder, 
to include cholecystitis and cholelithiasis, post 
cholecystectomy, as secondary to a service-connected 
disorder, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(c) (2008).


2.  A gallbladder disorder, to include cholecystitis and 
cholelithiasis, post cholecystectomy, was not proximately due 
to or the result of a service-connected disorder.  
38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for entitlement to 
service connection for a gallbladder disorder, to include 
cholecystitis and cholelithiasis, post cholecystectomy, as 
secondary to a disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  Prior to the most recent adjudication of the 
Veteran's claim in June 2004, letters dated in June 2003, 
July 2003, and November 2003 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, VA treatment records, and private 
treatment records.  In addition, the Veteran was afforded a 
VA examination in connection with his claim.  

While the Veteran claimed that he was treated at a private 
hospital in California after his automobile accident in May 
1953, an inquiry by the RO revealed that this hospital had no 
record of the claimant ever having been treated there and the 
claimant was notified of the unavailability of these records 
in the March 2006 supplemental statement of the case.  There 
is no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In May 2000, the Veteran filed a claim of entitlement to 
service connection for a gallbladder disorder, to include 
cholecystitis and cholelithiasis, post cholecystectomy, as 
secondary to a service-connected pelvis and back disorder.  
The RO denied the Veteran's claim in a January 2001 rating 
decision.  Although he was provided notice of this decision 
in February 2001, the Veteran did not perfect an appeal 
thereof, and it is final.  38 U.S.C.A. § 7105. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In addition to new and material evidence, 38 C.F.R. § 
3.156(c) provides that at any time after VA issues a decision 
on a claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Further, 38 
C.F.R. § 3.156(c)(i)(3) provides that an award made based all 
or in part on the records identified by paragraph (c)(1) of 
this section is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever 
is later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.

In May 2003, the Veteran filed a claim to reopen the issue of 
entitlement to service connection for a gallbladder disorder, 
to include cholecystitis and cholelithiasis, post 
cholecystectomy, as secondary to a service-connected pelvis 
and back disorder.  The rating decision denied the Veteran's 
claim in June 2004.  In September 2005, the Veteran submitted 
treatment records dated in May 1953 through August 1953, 
which were not previously considered.  Accordingly, the claim 
of a gallbladder disorder, to include cholecystitis and 
cholelithiasis, post cholecystectomy, as secondary to a 
service-connected pelvis and back disorder must be 
reconsidered.  38 C.F.R. § 3.156(c).

The record does not reflect, nor does the Veteran assert, 
that his gallbladder disorder is directly related to his 
military service.  Rather, the Veteran asserts that the 
fractured pelvis and lumbar L5 he sustained during an 
automobile accident in service in May 1953 caused his current 
gallbladder disorder.  The Veteran further claims the 
accident caused extensive adhesions and damage to his 
gallbladder, which caused cholecystitis and cholelithiasis 
that resulted in a cholecystectomy. 

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (holding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant). 

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  Specifically, in order to 
establish service connection for a claimed disorder, the 
following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Further, a disability that is proximately due to or the 
result of a service-connected disease or injury is considered 
service-connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  

Service treatment records dated in June 1953 indicated that 
the Veteran was involved in an automobile accident in May 
1953, at which time he sustained a fractured pelvis and 
coccyx, as well as substantial injuries to the bladder.  A 
service treatment record dated in August 1953 indicated 
broken superior and inferior ramus of the right pelvis and 
sacrum, and noted the Veteran's complaints of numbness of 
certain areas in the right pelvis.  The diagnosis was simple 
fracture of the superior and inferior rami of the pubis, with 
involvement of the pubic nerve and numbness, and simple 
fracture of the right sacrum, without nerve or artery 
involvement.  A service treatment record dated in September 
1953 noted a diagnosis of simple fracture of the right 
transverse process of L5 and lumbar muscle strain.  X-rays of 
the dorsal spine taken in service in February 1954 revealed 
no evidence of recent or old fracture.  An old healed 
fracture involving the right ring of the sacrum was noted.  
Finally, multiple old healed osseous injuries to the sacrum 
and pelvis were noted.  

Private treatment records in May 1992, noted that the Veteran 
underwent a laparoscopic laser cholecystectomy with 
cholangiogram following a gallbladder attack.  The diagnosis 
was acute and chronic cholecystitis, with cholelithiasis.  

A VA examination conducted in February 2006 indicated that 
the Veteran underwent a gallbladder removal and 
cholecystectomy for cholelithiasis, and that he had reported 
episodes of colic and abdominal pain prior to the gallbladder 
removal.  The VA examiner reported the history of a fractured 
his pelvis and ruptured bladder during the May 1953 
automobile accident.  The VA examiner noted that at present 
the Veteran had no abdominal pain or chronic cholecystitis.  
Rather, the diagnosis was cholecystectomy for cholelithiasis.  
The VA examiner opined "it is less likely [than] not that 
the [V]eteran's condition of cholecystectomy is related to 
the service-connected disability.  The [V]eteran had an 
injury in 1953, and [he] did not have any cholecystectomy 
until 1991 [sic]."  In a March 2006 addendum to the February 
2006 VA examination report, the examiner further opined 
"[i]n my opinion it is highly unlikely the cholecystectomy 
was due to any abdominal trauma 39 years later."

The competent medical evidence of record does not support a 
finding of service connection for a gallbladder disorder, to 
include cholecystitis and cholelithiasis, post 
cholecystectomy, as secondary to a service-connected pelvis 
and back disorder.  The current diagnosis is cholecystectomy 
for cholelithiasis.  However, the medical opinion of record 
found no causal association or link between any current 
gallbladder disorder and the Veteran's service-connected 
pelvis and back disorder.  

The Veteran claims that his gallbladder disorder is due to 
the injuries he sustained to his pelvis and lumbar spine at 
L5 in service.  The Veteran stated that in 1992 he was 
advised by a private doctor that "[his] gallbladder and 
lower bladder were smashed and probably as a result of the 
[in service] accident that caused [his] service-connected 
spine and pelvis condition."  A careful review of the record 
reveals no such statement or opinion by a private doctor.  
Regardless, "the connection between what a physician said and 
the layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
see also Marciniak v. Brown, 10 Vet. App. 198 (1997); Franzen 
v. Brown, 9 Vet. App. 235 (1996).  Therefore, the Veteran's 
statement regarding what a doctor purportedly told him 
regarding the etiology of his gallbladder disorder does not 
link the veteran's condition to a service-connected disorder.  

The Veteran further claims that his gallbladder disorder was 
caused by severe internal injuries he sustained during the 
May 1953 automobile accident.  However, the Veteran's 
statements as to medical causation are not competent evidence 
to establish service connection.  Because he is not a 
physician, the Veteran's statements are not competent 
evidence that any gallbladder disorder is the result of an 
injury over five decades ago.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) 

As the medical evidence of record does not relate the 
Veteran's a gallbladder disorder, to include cholecystitis 
and cholelithiasis, post cholecystectomy, as secondary to a 
service-connected disorder, to include the Veteran's 
service-connected pelvis and back disorder, the preponderance 
of the evidence is against his claim.  As such, the benefit 
of the doubt doctrine is inapplicable, and service connection 
for a gallbladder disorder, to include cholecystitis and 
cholelithiasis, post cholecystectomy, as secondary to a 
service-connected pelvis and back disorder, is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a gallbladder disorder, to include 
cholecystitis and cholelithiasis, post cholecystectomy, as 
secondary to a service-connected pelvis and back disorder is 
denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


